Exhibit 10.3


ASSIGNMENT OF PURCHASE AND SALE AGREEMENT




This Assignment of Purchase and Sale Agreement (the “Assignment”) is made and
entered into as of September 19, 2016, by and between RREEF AMERICA L.L.C., a
Delaware limited liability company (“Assignor”), and RPT ALLIED DRIVE, LLC, a
Delaware limited liability company (“Assignee”), with reference to the following
facts:


Assignor, as Purchaser, and GREATER BOSTON MUSCULOSKELETAL CENTER REAL ESTATE
COMPANY, LLC, a Massachusetts limited liability company, as Seller (“Seller”),
have entered into that certain Purchase and Sale Agreement dated as of August
31, 2016 (the “Purchase Agreement”), for the purpose of Assignor acquiring from
Seller certain real property located at 40 Allied Drive, Dedham and Westwood,
Norfolk County, Massachusetts, as more particularly described in the Purchase
Agreement. Assignor now desires to assign all of its rights and obligations
under the Purchase Agreement, pursuant to the terms and conditions set forth
herein.


NOW, THEREFORE, for and in consideration of Ten and no/100 Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.    In accordance with Section 15.1 of the Purchase Agreement, as of the date
hereof, Assignor hereby assigns, conveys, transfers and delivers to Assignee all
of the Assignor’s right, title and interest in and to the Purchase Agreement,
excluding, however, Assignor’s right to the return of the Purchaser’s LOC
Deposit (as such capitalized term is defined in Section 3.2 of the Purchase
Agreement).


2.    Assignee hereby agrees to expressly assume, perform, and be subject to all
the terms, covenants, conditions and obligations imposed upon Assignor under the
Purchase Agreement.


3.    Notwithstanding anything herein to the contrary, Assignor has not been
released from, and shall remain fully liable to Seller for, all pre-closing
obligations under the Purchase Agreement. Assignee’s assumption of Assignor’s
obligations under the Purchase Agreement shall also inure to the benefit of
Seller.


4.    This Assignment shall be governed by the laws of the Commonwealth of
Massachusetts.


5.    Except as specifically set forth herein, all other terms and conditions of
the Purchase Agreement shall remain unmodified and in full force and effect, the
same being confirmed, ratified, reaffirmed and republished hereby. To the extent
the terms of this Assignment conflict with the Purchase Agreement, the terms
hereof shall control.









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.






ASSIGNOR:


RREEF AMERICA L.L.C.,
a Delaware limited liability company




By:   /s/ Anne-Marie Vandenberg                                
   Name: Anne-Marie Vandenberg
   Title: Director









 
ASSIGNEE:


RPT ALLIED DRIVE, LLC,
a Delaware limited liability company




By:  /s/ Portia Guerin                                                  
   Name: Portia Guerin
   Title: Secretary




 
 







[Signature Page to Assignment of Purchase Agreement]



